Name: Commission Regulation (EEC) No 3043/80 of 25 November 1980 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 80 Official Journal of the European Communities No L 319/ 11 COMMISSION REGULATION (EEC) No 3043/80 of 25 November 1980 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2943/80 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2943/80 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2943/80, are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 26 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1980 . For the Commission Finn GUNDELACH Vice-President (1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978, p. 6 . (3 ) OJ No L 305, 14. 11 . 1980, p . 27 . No L 319/ 12 Official Journal of the European Communities 26 . 11 . 80 ANXEX to the Commission Regulation of 25 November 1980 altering the export refunds on milk and milk products CCT heading No Description Code Refund [in ECU/100 kg net weight unless otherwier indicate^ 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (*) : II . Milk and cream, in powder or granules : a ) In immediate packings of a net capacity of 2.5 kilograms or less and of a fat content , by weight : 1 . Not exceeding 1.5 % 2 . Exceeding 1.5 % but not exceeding 27 % : (aa) Of a fat content, by weight , not exceeding 11 % (bb) Of a fat content , by weight , exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content , by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % b) Other, of a fat weight content : 1 . Not exceeding 1.5 % 2. Exceeding 1.5 ¢/ ¢ but not exceeding 27 % : (aa) Of a fat content , by weight , not exceeding 11 % (bb) Of a fat content, by weight , exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25 % 0620 00 0720 00 0720 20 0720 30 0720 40 0820 00 0920 10 0920 30 0920 40 0920 50 0920 60 0920 70 1020 00 1120 10 1120 20 i 1120 30 I 1120 40 30.00 (40.00) O .30.00 (40.00) (9) 62.48 68.83 77.00 79.07 80.73 91.11 94-64 106.89 115.71 124-53 30.00 (40.00) O 30.00 (40.00) (9) 62-48 68.83 77.00 26 j j 80 Official Journal of the European Communities ^ ^ 319/ 13 OCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) 3 . Exceeding 27 % but not exceeding 29 % 4. Exceeding 29 % ; (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight , exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % ( ff) Of a fat content, by weight, exceeding 79 % III . Milk and cream, other than in powder or granules : a ) In immediate packings of a net content of 2.5 kg or less and of a non-fat content by weight not exceeding 11 ¢/ ¢ : 1 . Of a fat content, by weight, not exceeding 8.9 °/ » and of a lactic dry matter content : ( aa) Of less than 15 ¢/ ¢ and of a fat content : ( 11 ) Not exceeding 3 ¢/ ¢, by weight (22) Exceeding 3 ¢/ ¢, by weight (bb ) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 °/s, by weight (22) Exceeding 3 %, by weight, but not exceeding 7-4 % (33 ) Exceeding 7.4 % 2. Other, of a non fat lactic dry matter content : ( aa) Of less than 15 °/ », by weight (bb ) Of 15 °/o or more, by weight b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : ( aa ) Of less than 15 °/o and of a fat content : ( 11 ) Not exceeding 3 %, by weight (22 ) Exceeding 3 °/o, by weight, but not exceeding 8.9 °/o (33 ) Exceeding 8.9 %, by weight, but not exceeding 11 % (44) Exceeding 11 °/o, by weight, but not exceeding 21 °/o (55 ) Exceeding 21 °/ «, by weight, but not exceeding 39 % (66) Exceeding 39 °/o (bb) Of 15 °/o or more and of a fat content : ( 11 ) Not exceeding 3 %&gt;, by weight (22) Exceeding 3 %, by weight, but not exceeding 7.4 °/o | (33 ) Exceeding 7.4 °/o , by weight , but not exceeding 8.9 °/o ( 44) Exceeding 8.9 % 2. Exceeding 45 °/t 1220 00 1320 10 1320 30 1320 40 1320 50 1320 60 1320 70 1420 12 1420 22 1420 50 1420 60 1420 70 1520 10 1520 20 1620 70 1630 00 1630 10 1630 20 1630 30 1630 40 1630 50 1630 60 1630 70 1630 80 1720 00 79.07 80.73 9111 94.64 106.89 115.71 124.53 6.64 15-66 20-77 18.36 24.64 664 18.36 23.58 40.95 72-22 1 5-66 20.77 24-64 82.65 Official Journal of the European CommunitiesNo L 319/ 14 26 . 11 . 80 CCT heading | No I Description Code Refund in ECU/100 kg net « eight unless ( therwise indicated) 04.02 fcont'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2.5 kilograms or less and of a fat content, by weight : aa) Not exceeding 1.5 % bb) Exceeding 1.5 °/o but not exceeding 27 % : 2220 00 0.3000' (4 ) p** »  « (0.4000) (4)(9) per kg (0.4000) (4) ( ») Per kg ( 11 ) Of a fat content, by weight, not exceeding 11 °/o (22) Of a fat content, by weight, exceeding 1 1 °/o but not exceeding 17 % (33 ) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % 2320 10 2320 20 2320 30 2320 40 0.3000 (*) per kg 0.6248 (4) P « 0.6883 ( «) per kg 0.7700 (4) per kg cc) Exceeding 27 ¢/ ¢ : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content , by weight, exceeding 41 °/o 2420 10 2420 20 0.7907 ( ¦) per kg 0.9111 (&lt;) per kg 2 . Other, of a fat content, by weight : aa) Not exceeding 1.5 ¢/ » bb) Exceeding 1-5 % but not exceeding 27 % : 2520 00 0.3000 (4 ) per kg (0.4000) ( «) (9) per kg (0.4000) (4 )(9 per kg ( 11 ) Of a fat content, by weight, not exceeding 11 ¢/ ¢ (22) Of a fat content, by weight, exceeding 11 °/o but not exceeding 17 °/o (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 °/o (44 ; Of a fat content, by weight, exceeding 25 ¢/ ¢ 2620 10 2620 20 2620 30 2620 40 0.3000 (4) per kg 0-6248 (4) per kg 0.6883 (4) per kg 0.7700 (4) per kg cc) Exceeding 27 °/o : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % 2720 10 2720 20 0.7907 (4 ) per kg 0.9111 ( «) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2.5 kg or less and o a fat content by weight not exceeding 9.5 Vo : ( 1 ) Of a fat content, by weight, not exceeding 6.9 % and of a non fat lactic dry matter content : 26 . 11 . 80 Official Journal of die European Communities No L 319/ 15 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) ( aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight (bb) Of 15 % or more 2810 11 2810 12 281015 -(4) per kg 0.0664 (&lt;) per kg 13.25 ( «) (2 ) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 25-52 (  ) b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa ) Of a fat content, by weight, not exceeding 6.9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 70 13.25 (s ) (bb) Of a fat content, by weight, exceeding 6.9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 25.52 (5 ) ( cc) Of a fat content by weight, exceeding 9.5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight , less than 15 % (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (ee) Of a fat content , by weight, exceeding 39 % 2 . Exceeding 45 % 2910 80 2910 85 2910 90 3010 00 0.2010 (4 ) per kg 0.4095 (4 ) per kg 0.7222 (*) per kg 0.8265 (4 ) pet kg No L 319/ 16 Official Journal of the European Communities 26 . 11 . 80 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product . (2 ) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5 ) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 1 00 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 1 00 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . ( 7) This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. (9) The amount between brackets is valid only in the context of advance fixing of the refund for products in respect of which the customs formalities referred to in (b) of the second subparagraph of Article 9 (3) (b) of Regulation (EEC) No 193/75 will be completed only as from 1 January 1981 . N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah , Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .